CaseCase
     2:20-cr-00112-RCY-LRL
         2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                    Document
                                        27 Filed
                                              3 12/16/20
                                                 Filed 12/03/20
                                                           Page Page
                                                                1 of 15
                                                                      1 of
                                                                        PageID#
                                                                           15 PageID#
                                                                                 59 5
CaseCase
     2:20-cr-00112-RCY-LRL
         2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                    Document
                                        27 Filed
                                              3 12/16/20
                                                 Filed 12/03/20
                                                           Page Page
                                                                2 of 15
                                                                      2 of
                                                                        PageID#
                                                                           15 PageID#
                                                                                 60 6
CaseCase
     2:20-cr-00112-RCY-LRL
         2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                    Document
                                        27 Filed
                                              3 12/16/20
                                                 Filed 12/03/20
                                                           Page Page
                                                                3 of 15
                                                                      3 of
                                                                        PageID#
                                                                           15 PageID#
                                                                                 61 7
CaseCase
     2:20-cr-00112-RCY-LRL
         2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                    Document
                                        27 Filed
                                              3 12/16/20
                                                 Filed 12/03/20
                                                           Page Page
                                                                4 of 15
                                                                      4 of
                                                                        PageID#
                                                                           15 PageID#
                                                                                 62 8
CaseCase
     2:20-cr-00112-RCY-LRL
         2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                    Document
                                        27 Filed
                                              3 12/16/20
                                                 Filed 12/03/20
                                                           Page Page
                                                                5 of 15
                                                                      5 of
                                                                        PageID#
                                                                           15 PageID#
                                                                                 63 9
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 6Page
                                                                   of 156PageID#
                                                                          of 15 PageID#
                                                                                  64
                                        10
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 7Page
                                                                   of 157PageID#
                                                                          of 15 PageID#
                                                                                  65
                                        11
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 8Page
                                                                   of 158PageID#
                                                                          of 15 PageID#
                                                                                  66
                                        12
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 9Page
                                                                   of 159PageID#
                                                                          of 15 PageID#
                                                                                  67
                                        13
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 10
                                                                  Page
                                                                    of 15
                                                                        10PageID#
                                                                           of 15 PageID#
                                                                                   68
                                         14
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 11
                                                                  Page
                                                                    of 15
                                                                        11PageID#
                                                                           of 15 PageID#
                                                                                   69
                                         15
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 12
                                                                  Page
                                                                    of 15
                                                                        12PageID#
                                                                           of 15 PageID#
                                                                                   70
                                         16
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 13
                                                                  Page
                                                                    of 15
                                                                        13PageID#
                                                                           of 15 PageID#
                                                                                   71
                                         17
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 14
                                                                  Page
                                                                    of 15
                                                                        14PageID#
                                                                           of 15 PageID#
                                                                                   72
                                         18
Case
  Case
     2:20-cr-00112-RCY-LRL
        2:20-cr-00112-RCY-LRL
                           *SEALED*
                               Document
                                     Document
                                        27 Filed
                                               3 12/16/20
                                                  Filed 12/03/20
                                                            Page 15
                                                                  Page
                                                                    of 15
                                                                        15PageID#
                                                                           of 15 PageID#
                                                                                   73
                                         19
